Case 2:13-cv-00457-JMV-MF Document 269-1 Filed 07/15/19 Page 1 of 30 PageID: 5396




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY

  AMA REALTY LLC,                           CIVIL ACTION NO.: 02:13-cv-00457
                                            (JMV/MF)
                Plaintiff/Counterclaim
                Defendant,

                        v.

  9440 FAIRVIEW AVENUE, LLC,
  JOSEPH SANZARI, TIMOTHY
  MURRAY, JOSEPH SANZARI INC.,
  NORTH BERGEN ASPHALT LLC,
  and TILCON NEW YORK, INC.

               Defendant/Counterclaimant/
               Third-Party Plaintiff

                        v.

  MILLENNIUM RESOURCES
  RECOVERY, LTD, PERFECT BODY
  & FENDERS CO., INC., and JOHN
  DOES 1-5.

               Third-Party Defendants.
              DEFENDANT/THIRD PARTY PLAINTIFF 9440 FAIRVIEW
               AVENUE, LLC AND DEFENDANTS JOSEPH SANZARI,
                TIMOTHY MURRAY, JOSEPH SANZARI INC. AND
                      NORTH BERGEN ASPHALT, LLC’S

                 BRIEF IN SUPPORT OF MOTION IN LIMINE TO
              PRECLUDE THE OPINIONS OF JOHN LARKINS, GLENN
                       DONOHUE AND THOMAS PARISI




  5066870-2
Case 2:13-cv-00457-JMV-MF Document 269-1 Filed 07/15/19 Page 2 of 30 PageID: 5397




                                            Connell Foley LLP
                                            56 Livingston Avenue
                                            Roseland, NJ 07068
                                            973.535.0500
                                            Attorneys for Defendant/
                                            Counterclaimant/Third-Party Plaintiff,
                                            9440 Fairview Avenue, LLC, and
                                            Defendants, Timothy Murray, individually,
                                            Joseph M. Sanzari Inc., and North Bergen
                                            Asphalt, LLC,

                                            Krovatin Klingeman LLC
                                            60 Park Place, Suite 1100
                                            Newark, NJ 07102
                                            973.424.9777
                                            Attorneys for Defendant,
                                            Joseph M. Sanzari, individually

  Of Counsel and on the Brief:
       Timothy E. Corriston, Esq.




  5066870-2
Case 2:13-cv-00457-JMV-MF Document 269-1 Filed 07/15/19 Page 3 of 30 PageID: 5398


                                            TABLE OF CONTENTS
  PRELIMINARY STATEMENT ............................................................................ 1

  STATEMENT OF FACTS .................................................................................... 3

  LEGAL ARGUMENT ........................................................................................... 6

     POINT I ............................................................................................................. 7

        THE OPINIONS SHOULD BE BARRED BECAUSE THEY
        ARE UNRELIABLE AND NOT BASED UPON SUFFICIENT
        FACTS OR METHODOLOGY.                                                                                             7

     POINT II ............................................................................................................ 9

        THE OPINIONS UPON WHICH LARKINS MAY TESTIFY AT
        TRIAL SHOULD BE LIMITED TO THE PRESENCE OF
        ASPHALT MILLINGS                                                                                                  9

              A.          The RTP Remedial Cost Summary is not admissible .................... 14

     POINT III ......................................................................................................... 15

        DONOHUE’S OPINIONS SHOULD BE BARRED BECAUSE
        THEY ARE UNRELIABLE AND NOT BASED UPON
        SUFFICIENT FACTS                                                                                                15

              A.       Brinkerhoff Cost Estimate is not admissible as it is
              unreliable and irrelevant.............................................................................. 17

     POINT IV ......................................................................................................... 18

        PARISI’S OPINIONS SHOULD BE BARRED BECAUSE
        THEY ARE UNRELIABLE AND NOT BASED UPON
        SUFFICIENT FACTS                                                                                                18

              A.        Parisi should be barred from issuing legal opinions and
              interpreting contractual documents. ............................................................ 24




                                                         i
  5066870-2
Case 2:13-cv-00457-JMV-MF Document 269-1 Filed 07/15/19 Page 4 of 30 PageID: 5399


                                         TABLE OF AUTHORITIES



  Cases
  Berckeley Inv. Grp., Ltd. v. Colkitt, 455 F.3d 195, 217 (3d. Cir.
    2006) .................................................................................................................25

  Calhoun v. Yamaha Motor Corp., 350 F.3d 316, 321 (3d Cir.
   2003) .................................................................................................................. 7

  Dart v. Kitchens Brothers Manufacturing Co., 2007 WL
   3283750 (5th Cir. 2007) ...................................................................................... 6

  Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579,
   593 n.10 (1993) .................................................................................................. 7

  First National State Bank v. Reliance Elec. Co. 668 F.2d 725,
    731 (3d Cir. 1981) .............................................................................................25

  Hebbler v. Turner, 2004 WL 414821, *4 (E.D.La.) ............................................... 6

  Highland Capital Mgmt., L.P. v. Schneider, 379 F. Supp. 2d
    461, 469 (S.D.N.Y. 2005) ................................................................................... 9

  Krys v. Aaron, 112 F. Supp. 3d 181, 206 (D.N.J. 2015) ......................................... 9

  Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 141 (1999) ............................. 8

  Magistrini v. One Hour Martinizing Dry Cleaning, 180 F.
   Supp. 2d 584, 595 (D.N.J. 2002) ........................................................................ 9

  Magistrini v. One Hour Martinizing Dry Cleaning, 180 F.
   Supp. 2d 584, 603 n.20 (D.N.J. 2002)................................................................. 7

  Oddi v. Ford Motor Co., 234 F.3d 136, 144 (3d Cir. 2000) .................................... 7

  Ross v. Metro. Prop. & Cas. Ins. Co., 2008 WL 4793807, *2
    (S.D. Miss. Nov. 3, 2008) ..................................................................................14

  Schneider ex rel. Estate of Schneider v. Fried, 320 F.3d 396,
    404 (3d Cir. 2003) .............................................................................................. 8

  Smith v. Freightliner, LLC, 239 F.R.D. 390, 392 (D.N.J. 2006) ............................. 6


                                                         ii
  5066870-2
Case 2:13-cv-00457-JMV-MF Document 269-1 Filed 07/15/19 Page 5 of 30 PageID: 5400


                                        TABLE OF AUTHORITIES
  St. Charles Condo. Homeowners Assoc’n, Inc. v. Landmark
    Am. Ins. Co., Civil Action No. 1:06cv632 HSO-RHW ......................................15

  United States v. Leo, 941 F.2d 181, 195-96 (3d Cir. 1991)....................................25

  Yarchak v. Trek Bicycle Corp., 208 F. Supp. 2d 470, 496
    (D.N.J. 2002) ...................................................................................................... 9

  Rules
  Fed. R. Evid. 104(a) ............................................................................................... 8

  Fed. R. Evid. 702 ................................................................................................7, 8




                                                       iii
  5066870-2
Case 2:13-cv-00457-JMV-MF Document 269-1 Filed 07/15/19 Page 6 of 30 PageID: 5401




                               PRELIMINARY STATEMENT
              Defendant/Third-Party Plaintiff 9440 Fairview Avenue, LLC (“9440”), and

  Defendants Joseph M. Sanzari, Timothy Murray, Joseph M. Sanzari Inc., and

  North Bergen Asphalt, LLC (hereinafter collectively referred to as “Defendants”)

  submits this Brief in support of its motion to preclude the expert opinion testimony

  offered by Plaintiff AMA Realty, LLC’s (“Plaintiff” or “AMA”) of John A.

  Larkins, LSRP (“Larkins”), Glenn Donohue (“Donohue”), and Thomas R. Parisi,

  P.E., PC (“Parisi”) pursuant to Federal Rule of Evidence 702.

              Larkins is an environmental consultant associated with RTP Environmental

  Associates, Inc. (“RTP”) and serves as the Licensed Site Remediation Professional

  (“LSRP”) for the AMA Property. Though AMA has identified Larkins as a

  testifying expert in this matter, Larkins did not prepare either a disclosure or

  written report as required by F.R.C.P. 26(a)(2). Rather, Larkins attempts to rely

  upon opinions purportedly set forth in certain environmental documents prepared

  by RTP which he and Plaintiff’s counsel maintain contain all the opinions he

  intends to express in this matter at trial.

              Notwithstanding the aforesaid, several of the opinions expressed by Larkins

  are not admissible including Larkins’ testimony as to the remedial cost to restore

  the AMA Property and the source of the groundwater contamination. With respect

  to the former, Larkins, acknowledged that the RTP cost summary is not based upon


                                            1
  5066870-2
Case 2:13-cv-00457-JMV-MF Document 269-1 Filed 07/15/19 Page 7 of 30 PageID: 5402




  actual cost and that additional information is necessary for it to be accurate.

  Larkins further testified that he was unable to determine the source of the

  groundwater contamination.

              Donohue is associated with Brinkerhoff Environmental Services, Inc.

  (“Brinkerhoff”). Plaintiff served a report authored by Glenn Donohue entitled

  “Wetlands Assessment Report of Findings” dated August 17, 2012 (“Brinkerhoff

  Wetlands Report”) for purposes of establishing that 9440 engaged in unlawful and

  unauthorized wetlands filling of the AMA Property.

              9440 seeks to preclude Donohue from testifying based upon his failure to

  account for critical facts which undermine his opinion entirely. Critically, Donohue

  admitted that based upon documents presented to him during his deposition, he

  cannot opine that 9440 engaged in the unauthorized filling of wetlands. As such,

  the opinions expressed in the report are unreliable, not based upon sufficient facts,

  not fit, and irrelevant.

              Parisi prepared a report purportedly to determine the extent of damages to

  the buildings and grounds as a result of the tenancy. 9440 seeks to preclude Parisi

  from testifying based upon his failure to conduct an appropriate investigation and

  failure to account for critical facts which are entirely inconsistent with his opinion.

  Indeed, Parisi’s opinions are unreliable and not based upon sufficient facts.




                                            2
  5066870-2
Case 2:13-cv-00457-JMV-MF Document 269-1 Filed 07/15/19 Page 8 of 30 PageID: 5403




                                 STATEMENT OF FACTS
              Plaintiff AMA is the owner of property located at 9501 Fairview Avenue in

  North Bergen, New Jersey (the “AMA Property”). (See Plaintiff’s First Amended

  Complaint and Jury Demand (D.E. #31) attached to the Corriston Cert. as Ex. A, at

  ¶1)

              On December 31, 2006, AMA entered into a 10 year lease with Defendant

  9440 for the use of the AMA Property which commenced on July 1, 2007 and was

  scheduled to expire on June 30, 2017 (the “Lease”). (See Lease attached to the

  Corriston Cert. as Ex. B)

              On June 29, 2007, Third-Party Defendant, Perfect Body & Fenders Co., Inc.

  (“Perfect Body”), entered into a Sublease with 9440 for the continued use and

  occupancy of certain portions of the AMA Property (the “Sublease”) which

  included the entire building structure with the exception of one garage bay. The

  Sublease was terminated on or about March 31, 2011. (See Sublease attached to

  the Corriston Cert. as Ex. C)

              In or about September 2008, an adjacent property owner and settled Third-

  Party Defendant, Millennium Resource Recovery, Ltd. (“MRR”), improperly and

  without proper approvals and permits, undertook changes to the topography of the

  MRR Property resulting in flooding of the AMA Property during rainstorms. As a

  result of these changes to the MRR Property, rainwater would flow heavily from


                                           3
  5066870-2
Case 2:13-cv-00457-JMV-MF Document 269-1 Filed 07/15/19 Page 9 of 30 PageID: 5404




  the MRR Property onto the AMA Property. (See Transcript of Timothy Murray

  Deposition dated October 27, 2015, attached to the Corriston Cert. as Ex. D, at T.

  86:6-87:10; 91:15-92:15; 95:18-96:8)

              In response to the flooding, 9440 admittedly filled portions of the AMA

  Property with asphalt millings and installed drainage to mitigate the damage being

  caused by the water from the MRR Property. (Id., at T. 84:18-100:17)

              On or about December 15, 2011, 9440 vacated the AMA Property which had

  been scheduled to terminate on June 30, 2017.

              Among the claims asserted by AMA for breach of the Lease are claims

  relating to millings placed on the AMA Property, a building damage claim, and a

  claim for future rental payments. (See, Ex. A to Corriston Cert.)

              9440 does not dispute that it has an obligation to address the issues related to

  the placement of the asphalt millings on the AMA Property. Indeed, on June 14,

  2013, 9440 voluntarily entered into an Administrative Consent Order (“ACO”)

  with the NJDEP to remediate any and all environmental concerns related to its

  tenancy and restore the AMA Property to its pre-tenancy state. The ACO included

  an approval from the NJDEP for 9440 to restore the AMA Property to its pre-

  tenancy elevations, including the removal and disposal of the fill material. 9440

  agreed to perform the removal and restoration within 30 days. (See NJDEP




                                              4
  5066870-2
Case 2:13-cv-00457-JMV-MF Document 269-1 Filed 07/15/19 Page 10 of 30 PageID: 5405




  Administrative Consent Order dated June 14, 2013 attached to the Corriston Cert.

  as Ex. E).

              Thereafter, at the request of AMA, the ACO was suspended and

  subsequently rescinded on the basis that AMA would be submitting its own

  restoration plan and proceeding with the remediation. Because the ACO was

  suspended and AMA failed to submit a restoration plan, on August 19, 2013, the

  NJDEP issued a Notice of Violation (“NOV”) to AMA and 9440, naming both of

  those entities as violators. The NOV required that a restoration plan be submitted

  to the NJDEP within 20 calendar days. (See NJDEP Notice of Violation dated

  August 19, 2013 attached to the Corriston Cert. as Ex. F).

              In response to the NOV, 9440 reiterated to the NJDEP that it remained

  willing to immediately implement all aspects of the ACO and resubmit its

  restoration plan. (See Letter from Tyler & Carmeli, PC to NJDEP dated May 2,

  2014, attached to the Corriston Cert. as Ex. G).

              AMA’s environmental consultant, RTP, by letter dated October 25, 2013,

  advised the NJDEP that AMA would be submitting its restoration plan within 45

  days. (See Letter from RTP to NJDEP dated October 25, 2013, attached to the

  Corriston Cert. as Ex. H).

              To date, AMA has failed to submit an approved Restoration Plan or proceed

  with the restoration. Thus, AMA has not only refused to permit 9440 to proceed, it


                                           5
  5066870-2
Case 2:13-cv-00457-JMV-MF Document 269-1 Filed 07/15/19 Page 11 of 30 PageID: 5406




  has also failed to take any meaningful action to remediate and restore the AMA

  Property including the contamination pre-dating 9440’s tenancy for which AMA is

  solely liable.

              Notably, the failure to identify any methodology is fatal to an expert report.

  See, e.g., Smith v. Freightliner, LLC, 239 F.R.D. 390, 392 (D.N.J. 2006) (although

  expert was qualified, report and testimony lacked methodology and was therefore

  barred); Dart v. Kitchens Brothers Manufacturing Co., 2007 WL 3283750 (5th Cir.

  2007) (purported expert’s testimony on timber harvesting contractor’s alleged

  failure to follow best management practices and resulting damages was unreliable,

  and was thus inadmissible; expert could not establish that his method had ever

  been used before and did not compare his method with an established one);

  Hebbler v. Turner, 2004 WL 414821, *4 (E.D.La.) (real estate appraiser’s expert

  opinion was inadmissible because she gave “no indication of the method she used

  to appraise the relevant commercial real estate, other than to say she relied on her

  knowledge, company listings, and other materials”).

                                     LEGAL ARGUMENT




                                             6
  5066870-2
Case 2:13-cv-00457-JMV-MF Document 269-1 Filed 07/15/19 Page 12 of 30 PageID: 5407




                    THE OPINIONS SHOULD BE BARRED BECAUSE
                    THEY ARE UNRELIABLE AND NOT BASED
                    UPON      SUFFICIENT     FACTS     OR
                    METHODOLOGY.
              Plaintiff bears the burden of establishing “by a preponderance of proof” that

  its putative expert’s opinions satisfy the requirements of Fed. R. Evid. 702. Oddi v.

  Ford Motor Co., 234 F.3d 136, 144 (3d Cir. 2000) (quoting Daubert v. Merrell

  Dow Pharmaceuticals, Inc., 509 U.S. 579, 593 n.10 (1993)); see also Magistrini v.

  One Hour Martinizing Dry Cleaning, 180 F. Supp. 2d 584, 603 n.20 (D.N.J. 2002)

  (“[I]t is Plaintiff’s burden, by a preponderance of the evidence, to show that his

  opinion is reliable and, in turn, that the basic underpinnings of his opinion are

  reliable.”). Fed. R. Evid. 702 codifies the principles espoused by the Supreme

  Court in Daubert, providing that an expert must satisfy three factors: “(1) the

  testimony is based upon sufficient facts or data, (2) the testimony is the product of

  reliable principles and methods, and (3) the witness has applied the principles and

  methods reliably to the facts of the case.” Fed. R. Evid. 702.

              Consistent with that Rule, Daubert established a “trilogy of restrictions” on

  the admissibility of expert testimony relating to scientific knowledge. See Calhoun

  v. Yamaha Motor Corp., 350 F.3d 316, 321 (3d Cir. 2003). Daubert also applies to

  expert testimony relating to “technical or other specialized knowledge.” See Oddi,

  234 F.3d at 146 (quoting Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 141


                                             7
  5066870-2
Case 2:13-cv-00457-JMV-MF Document 269-1 Filed 07/15/19 Page 13 of 30 PageID: 5408




  (1999)). This “trilogy” consists of “qualification, reliability and fit.” Id. It is the

  role of the district court to act “as a gatekeeper, preventing opinion testimony that

  does not meet the requirements of qualification, reliability and fit from reaching

  the jury.” Schneider ex rel. Estate of Schneider v. Fried, 320 F.3d 396, 404 (3d

  Cir. 2003) (citing Daubert, 509 U.S. at 592).

              With respect to the reliability, the focus is on the “principles and

  methodology, not on the conclusions that they generate.” Daubert, 509 U.S. at 595.

  In making the reliability determination, the Court is guided by the following

  factors:

                    (1) whether a method consists of a testable hypothesis;
                    (2) whether the method has been subject to peer review;
                    (3) the known or potential rate of error; (4) the existence
                    and maintenance of standards controlling the technique's
                    operation; (5) whether the method is generally accepted;
                    (6) the relationship of the technique to methods which
                    have been established to be reliable; (7) the qualifications
                    of the expert witness testifying based on the
                    methodology; and (8) the non-judicial uses to which the
                    method has been put.
  Calhoun, 350 F.3d at 321. The Court must determine at the outset, pursuant to

  Fed. R. Evid. 104(a), whether the expert is proposing to testify as to some

  specialized knowledge that will assist the trier of fact in understanding or

  determining an issue. Id. at 592.

              As for the third prong, Fed. R. Evid. 702 requires that the “proffered expert

  testimony must ‘fit’ within the facts of the case.” Yarchak v. Trek Bicycle Corp.,

  208 F. Supp. 2d 470, 496 (D.N.J. 2002). The fit requirement mandates that the


                                              8
  5066870-2
Case 2:13-cv-00457-JMV-MF Document 269-1 Filed 07/15/19 Page 14 of 30 PageID: 5409




  testimony “in fact assist the jury, by providing it with relevant information,

  necessary for a reasoned decision of the case.” Id. (citing Magistrini v. One Hour

  Martinizing Dry Cleaning, 180 F. Supp. 2d 584, 595 (D.N.J. 2002)). Thus, even if

  an expert is qualified and relies on sound methodology, he must still “apply this

  expertise to the matter at hand.” Calhoun, 350 F.3d at 324.

              "[A]n expert cannot be presented to the jury solely for the purpose of

  constructing a factual narrative based on record evidence," because solely narrating

  the facts is not traceable to a reliable methodology and fails to fulfill Daubert’s

  basic requirements. Krys v. Aaron, 112 F. Supp. 3d 181, 206 (D.N.J. 2015)

  (quoting Highland Capital Mgmt., L.P. v. Schneider, 379 F. Supp. 2d 461, 469

  (S.D.N.Y. 2005)).


                   THE OPINIONS UPON WHICH LARKINS MAY
                   TESTIFY AT TRIAL SHOULD BE LIMITED TO
                   THE PRESENCE OF ASPHALT MILLINGS

              Federal Rule of Civil Procedure 26(a)(2) governs the disclosure

  requirements for expert testimony. In general, a party must disclose the identity of

  any expert witness it may use at trial, F.R.C.P. 26(a)(2)(A), and must do so “in the

  sequence the court orders” or “at least 90 days before the date set for trial.”

  F.R.C.P. 26(a)(2)(C). The Rule provides that “unless otherwise stipulated or

  ordered by the court, this disclosure must be accompanied by a written report –


                                          9
  5066870-2
Case 2:13-cv-00457-JMV-MF Document 269-1 Filed 07/15/19 Page 15 of 30 PageID: 5410




  prepared and signed by the witness – if the witness is one retained or specially

  employed to provide expert testimony … or one whose duties as the party’s

  employee regularly involve giving expert testimony.” F.R.C.P. 26(a)(2)(B).

              The requirements of an expert report are as follows:

              (i)     A complete statement of all opinions the witness will express
                      and the basis and reasons for them;

              (ii)    The facts or data considered by the witness in forming them;

              (iii)   Any exhibits that will be used to summarize or support them;

              (iv)    The witness’s qualifications;

              (v)     A list of all other cases in which, during the previous 4 years,
                      the witness testified as an expert at trial or by deposition; and

              (vi)    A statement of the compensation to be paid for the study and
                      testimony in the case.

  [F.R.C.P. 26(a)(2)(B).]

              Plaintiff AMA has identified Larkins as a testifying expert in this matter.

  Larkins did not prepare either a disclosure or written report as required by F.R.C.P.

  26(a)(2)(B). When confronted with the failure to produce the appropriate

  disclosure and report at Larkins’ deposition, AMA’s counsel confirmed that

  Larkins was a testifying expert. By way of further explanation, Larkins represented

  that the Executive Summary of the RTP Preliminary Assessment Report (the “2012

  PAR”), the conclusions of the Site Investigation/Remedial Investigation Work Plan

  (“2012 SI/RIWP”), the conclusions of the Remedial Investigation Report (“2013


                                              10
  5066870-2
Case 2:13-cv-00457-JMV-MF Document 269-1 Filed 07/15/19 Page 16 of 30 PageID: 5411




  RIR”), and Larkins’ January 8, 2016 letter summarizing the investigations he

  performed on the Property (“Larkins’ January 2016 Letter”) contains all opinions

  he intended to express in this matter at trial. (See Transcript of John A. Larkins’

  Deposition dated October 20, 2016 attached to the Corriston Cert. as Ex. I, at T.

  11:9-13:4; 2012 PAR attached to the Corriston Cert. as Ex. J; 2012 SI/RIWP

  attached to the Corriston Cert. as Ex. K; 2013 RIR attached to the Corriston Cert.

  as Ex. L; Larkins’ January 2016 Letter attached to the Corriston Cert. as Ex. M).

              Initially, RTP was retained by Plaintiff AMA to perform a preliminary

  assessment of potential environmental hazards and Areas of Concern (hereafter

  “AOCs”) on the Property. RTP issued the 2012 PAR which contained an executive

  summary explaining that its purpose was to evaluate the AMA Property for

  evidence of environmental hazards. The 2012 PAR does not in any way resemble a

  report or identify an author. Other than an executive summary setting forth general

  observations that RTP personnel made during a physical inspection of the

  Property, the document contains no narrative of the information or data collected,

  nor does it set forth opinions purportedly developed on such data. The remainder

  of the document consists entirely of charts, exhibits, maps, and what appears to be

  a completed NJDEP form certified by the Property owner. There is no signature

  from a representative of RTP, or curriculum vitae of their qualifications and




                                         11
  5066870-2
Case 2:13-cv-00457-JMV-MF Document 269-1 Filed 07/15/19 Page 17 of 30 PageID: 5412




  experience. In other words, this document fails in the most basic level to even

  satisfy the less stringent requirements of Federal Rule 26(a)(2)(C).

              Based upon RTP’s observations and findings in the 2012 PAR, RTP

  conducted a site investigation of the AOCs identified at the AMA Property, the

  results of which are set forth in the 2012 SI/RIWP. The 2013 RIR provides the

  results of the investigation of the AOCs which require remediation. Critically, none

  of these reports provide any causation opinion for any of the AOCs, including the

  cause of the identified contamination or the responsible party.

              RTP thereafter issued the 2012 SI/RIWP, a follow-up to the 2012 PAR.

  Unlike the 2012 PAR, the 2012 SI/RIWP includes a certification identifying

  Larkins as the LSRP associated with the investigation of the Property. The 2012

  SI/RIWP explains that Larkins conducted a site investigation of certain AOCs that

  were identified, which entailed collecting and analyzing soil samples. The

  analytical results were attached in the appendix and summarized in the

  “Conclusion” section of the document.

              Following RTP’s preliminary assessment and site investigation, RTP issued

  the 2013 RIR. The 2013 RIR set forth the history of the AMA Property including

  the fact that Perfect Body operated the body shop that repaired and refurbished

  buses at the AMA Property from 1982 through March 2011.                No causation

  opinions are expressed.


                                           12
  5066870-2
Case 2:13-cv-00457-JMV-MF Document 269-1 Filed 07/15/19 Page 18 of 30 PageID: 5413




              Larkins’ January 2016 Letter provides that it was prepared at the request of

  Mr. Aita to identify environmental/engineering issues at the AMA Property that

  currently have an impact on the use of the Property.1 The letter further summarizes

  the status of the RTP’s investigation. It is the only document identified by AMA’s

  counsel and Larkins upon which Plaintiff relies which contains potentially a

  causation opinion. Under Task 2 – Non-Indigenous Fill Remediation, RTP cites

  that the NJDEP issued a Notice of Violation that fill material was placed at the

  subject property by “the tenant” during the term of the Lease between 2007 and

  2011. RTP goes on to identify the locations of the fill and finds that the asphalt

  millings will have to be removed and the site capped. (Ex. M to Corriston Cert.)

              In the Larkins’ January 2016 Letter, RTP also notes site-wide groundwater

  contamination and that there may be onsite and offsite impacts. Moreover, RTP

  also acknowledged that further investigation was necessary. During his deposition

  Larkins testified that he could not identify the source of the groundwater

  contamination and in fact Tilcon’s motion for summary judgment was granted on

  the basis of Larkins being unable to opine on this issue. (Ex. I to Corriston Cert., at

  T. 67:9-68:19 and 81:3-8).

              Based on the foregoing, it is clear that any causation opinion by Larkins as

  against 9440 is limited to the placement of the asphalt millings and the impact on


  1
      The letter is authored by Donald F. Elias, a principal of RTP –not Larkins.
                                            13
  5066870-2
Case 2:13-cv-00457-JMV-MF Document 269-1 Filed 07/15/19 Page 19 of 30 PageID: 5414




  the AMA Property. Further, since the origin, cause, and responsible party for the

  other AOCs has not been established, Larkins should be precluded from testifying

  regarding those AOCs as it will not aid the trier of fact and will be confusing.

                              The RTP Remedial Cost Summary is not admissible

              In conjunction with the Larkins’ January 8, 2016 letter, RTP provided a

  Remedial Cost Summary to address the restoration on the AMA Property. (Ex. M

  to Corriston Cert., at Table A)

              Critically, Larkins admitted during his deposition that the estimate was not

  based upon actual costs obtained from contractors and that some of the work

  identified may not be necessary such as the slurry wall and groundwater

  remediation. (See Ex. I to Corriston Cert., at T. 80:18-82:13; 86:14-87:9)

              Larkins also admitted that until RTP completes its investigation, prepares a

  Remedial Investigation Report, prepares a Remedial Action Workplan and obtains

  the necessary authorization and conditions for the land use for the permit, it cannot

  provide an accurate cost for the remediation.          (Id., at T. 103:2-17)   Larkins’

  admission that the cost estimate upon which Plaintiff AMA relies to establish its

  damages is not entirely accurate, and Larkins’ failure to obtain actual costs from

  suppliers and contractors, precludes Larkins from providing a cost estimate of

  damages at trial. See, e.g., Ross v. Metro. Prop. & Cas. Ins. Co., 2008 WL

  4793807, *2 (S.D. Miss. Nov. 3, 2008) citing St. Charles Condo. Homeowners


                                            14
  5066870-2
Case 2:13-cv-00457-JMV-MF Document 269-1 Filed 07/15/19 Page 20 of 30 PageID: 5415




  Assoc’n, Inc. v. Landmark Am. Ins. Co., Civil Action No. 1:06cv632 HSO-RHW

  (in limine motion to exclude plaintiff’s construction cost estimate granted because

  plaintiff’s expert’s use of data from R.S. Means was not sufficiently specific to

  facts of case to support testimony).

                                          POINT I
                    DONOHUE’S OPINIONS SHOULD BE BARRED
                    BECAUSE THEY ARE UNRELIABLE AND NOT
                    BASED UPON SUFFICIENT FACTS

              Donohue is associated with Brinkerhoff Environmental Services, Inc.

  Plaintiff served a report authored by Glenn Donohue entitled “Wetlands

  Assessment Report of Findings” dated August 17, 2012 (“Brinkerhoff Wetlands

  Report”) for purposes of establishing that 9440 engaged in unlawful and

  unauthorized wetlands filling of the AMA Property. (See Brinkerhoff Wetlands

  Report attached to the Corriston Cert. as Ex. N)

              9440 seeks to preclude Donohue from testifying based upon his failure to

  account for critical facts which undermine his opinion entirely.          Critically,

  Donohue admitted that based upon documents presented to him during his

  deposition, he cannot opine that 9440 engaged in the unauthorized filling of

  wetlands. As such, the opinions expressed in the report are unreliable, not based

  upon sufficient facts, not fit, and irrelevant.




                                          15
  5066870-2
Case 2:13-cv-00457-JMV-MF Document 269-1 Filed 07/15/19 Page 21 of 30 PageID: 5416




              In the Brinkerhoff Wetlands Report, Donohue opined and concluded that

  9440 placed unauthorized fill in wetlands on the AMA Property. (See Ex. N to

  Corriston Cert., at p. 8)

              In rendering his opinion, Donohue relied upon various surveys, maps, and

  aerial and historical photographs of the AMA Property as well as performed an

  inspection of the site.        (See Transcript of Glenn Donohue Deposition dated

  December 22, 2016 attached to the Corriston Cert. as Ex. O, at T. 10:23-17:20).

  During his deposition, Donohue was provided with the following documents which

  he did not have when the Brinkerhoff Wetlands Report was issued:

              (a)   NJDEP Waterfront Development Permit issued to AMA;

              (b)   Site Plan prepared by Job & Job dated October 17, 1983;

              (c)   Permit for the 1985 Tidelands Grant;

              (d)   An aerial [photograph] of the Property obtained by EcolSciences
                    dated 1987;

              (e)   Topographic survey prepared by Neglia Engineering dated 2007;

              (f)   The Administrative Consent Order (“ACO”) issued by the NJDEP in
                    2013.

  (Id. at T. 37:5-45:20 and T. 49:4-50:7)

              After being presented with the aforesaid documents at his deposition,

  Donohue acknowledged the following critical facts:




                                           16
  5066870-2
Case 2:13-cv-00457-JMV-MF Document 269-1 Filed 07/15/19 Page 22 of 30 PageID: 5417




              (a)   Bellman’s Creek was not filled-in by 9440 and was filled-in around

  1987, prior to 9440’s occupancy of the AMA Property.

              (b)   He can no longer opine that the area that previously constituted

  wetlands and purportedly was filled-in by 9440 was not previously filled-in prior

  to 9440’s occupancy of the AMA Property.

              (c)   He cannot refute the statement in the ACO issued by the NJDEP that

  fill material was placed within regulated areas on the site before 2006 and any

  material from 2006 to 2011 was placed on top of existing fill material which does

  not constitute an “unauthorized filling of wetlands.”

  (Id. at T. 47:10-50:7).

              As such, Donohue should be precluded from testifying in this matter as the

  opinions expressed in his report are unreliable, not based upon sufficient facts,

  unfit, and irrelevant.

  A.          Brinkerhoff Cost Estimate is not admissible as it is unreliable and
              irrelevant.

              In conjunction with the Brinkerhoff Wetlands Report, Gene Santana of

  Brinkerhoff prepared a Cost Estimate dated October 20, 2014 which was

  superseded by a Brinkerhoff Cost Estimate dated November 17, 2014 (collectively

  the “Brinkerhoff Cost Estimate”). (See Brinkerhoff Cost Estimate attached to the

  Corriston Cert. as Ex. P).



                                           17
  5066870-2
Case 2:13-cv-00457-JMV-MF Document 269-1 Filed 07/15/19 Page 23 of 30 PageID: 5418




              Initially, since Donohue admitted that he cannot opine that unauthorized

  filling-in of the wetlands was conducted by 9440, the Brinkerhoff Cost Estimate is

  entirely irrelevant.      Notwithstanding the aforesaid, Donohue admitted that the

  “conceptual cost estimate” is not based upon competitive pricing. (See Ex. O to

  Corriston Cert., at T. 51:15-52:4.)         Further, the conceptual cost estimate was

  prepared in anticipation of preparing a more accurate estimate in conjunction with

  a Restoration Plan to be submitted to the NJDEP. (Id. at T. 57:10-60:24)


                    PARISI’S OPINIONS SHOULD BE BARRED
                    BECAUSE THEY ARE UNRELIABLE AND NOT
                    BASED UPON SUFFICIENT FACTS
              Plaintiff AMA has identified Parisi as its engineering expert and served a

  Building Damage Assessment Report dated October 4, 2012 (“Parisi Report”) (See

  Parisi Report attached to the Corriston Cert. as Ex. Q). The stated purpose of the

  Parisi Report is to “determine the extent of damages to the building and grounds as

  a result of recent tenant activities that caused substantial structural damages and

  altered the site conditions contributing to building damages.” (Id., at p. 1)

  However, Parisi makes multiple unsupported conclusions and, as a result, his

  opinion must be stricken.

              Critically, Parisi acknowledges that he has no knowledge of the condition of

  the building on the AMA Property at the time 9440 entered into the Lease with

  AMA in July 2007, nor can Parisi state whether the purported conditions for which

                                            18
  5066870-2
Case 2:13-cv-00457-JMV-MF Document 269-1 Filed 07/15/19 Page 24 of 30 PageID: 5419




  AMA seeks to hold 9440 responsible occurred during the leasehold or prior thereto

  as detailed below.

              1.   Roof Top Inspection: Parisi noted that the roof was in poor condition

  and in need of replacement. He specifically identified rust spots, areas patched

  with tar to control leaks from rusted and damaged roof covering, gutters which

  were dislocated and separated away from the main roof panels resulting in side

  wall leaks to the building and damaged roof leaders. Parisi also noted there was a

  dust stone layer from everywhere on the roof “most likely from pollution from site

  activities from the adjacent recycling site as well as any activities performed at this

  site when in operation.” (Id., at p. 2-3) In that regard, he noted that it appeared

  that the roof covering was repeatedly impacted by stone dust, sand particles, etc.

  that caused premature erosion and deterioration in combination with a lack of

  maintenance. (Id., at p. 3)

              During his deposition, Parisi acknowledged that the only materials he

  reviewed were those provided to him by Plaintiff AMA. Parisi further

  acknowledged not reviewing other critical documents, including the Lease between

  AMA and Perfect Body which pre-dated the 9440 tenancy; photographs taken by

  Neglia Engineering prior to 9440 entering into the Lease with AMA; the

  transcripts of AMA’s owner, Michael Aita, or the employees of Perfect Body; the

  original design and site plans; the structural drawings for the building; the


                                          19
  5066870-2
Case 2:13-cv-00457-JMV-MF Document 269-1 Filed 07/15/19 Page 25 of 30 PageID: 5420




  photographic report by Reid Jones McRorie & Williams with photographs dated

  October 31, 2012, November 1, 2012, November 5, 2012, November 6, 2012 and

  November 13, 2012 or any documents pertaining to an insurance claim filed by

  AMA for damage allegedly caused by Superstorm Sandy. (See Transcript of

  Thomas R. Parisi Deposition dated November 8, 2016 attached as Ex. R to the

  Corriston Cert., at T. 32:21-35:21)

              Concerning the conditions described above, Parisi acknowledged as follows:

              (i)     The rust spots on the roof were caused by atmospheric changes in the

  environment such as rain or snow, anything in the environment over its lifetime.

  He did not observe holes in the roof and other than rust he could not recall how the

  roof was damaged in any other manner. (Id. at T. 40:18-43:3)

              (ii)    Parisi does not know who placed tar on the roof as a temporary repair

  nor does he know if tar was used on the roof prior to the Lease with 9440. (Id. at

  T. 43:4-45:9) Parisi does not know when the gutters were damaged or when the

  roof leader went missing nor does he know when any damage caused by those

  conditions first occurred. (Id. at T. 45:23-50:12)

              (iii)   Parisi did not perform any forensic testing on the roof to determine the

  source of the dust nor did he test the dust to determine whether the dust had any

  impact on the roof panels. (Id. at T. 51:3-21)




                                              20
  5066870-2
Case 2:13-cv-00457-JMV-MF Document 269-1 Filed 07/15/19 Page 26 of 30 PageID: 5421




              (iv)   If the eaves of the roof are not properly constructed and the wood

  ridge is not watertight, it would impact the useful life of the roof and cause

  moisture to enter the building. Though Parisi went on the roof, he could not state

  whether the eave was defective or whether the ridge was watertight. (Id. at T.

  53:20-55:20)

              (v)    Parisi has no photographic information or data in terms of the

  condition of the roof as of the commencement date of the Lease and does not know

  the extent of the deterioration cited in his report that had occurred as of the

  commencement date of the Lease. (Id. at T. 76:19-77-6)

              (vi)   Parisi has no knowledge as to when the gutters later came into

  disrepair. (Id. at T. 91:3-91:22)

              2.     Second Floor & First Floor Interior Office, Storage & Partition Work

  Areas:

              Parisi observed that the office showroom and enclosed shop areas were

  noted to be in poor condition and suffering from moisture damaged ceilings, walls

  and floors from problematic roof leaks and mold growth. (See Ex. Q to Corriston

  Cert., at p. 3)

              Parisi acknowledged that he did not actually observe a present roof leak

  which caused that condition and he had no knowledge of the condition of the area

  as of the date of the commencement of the Lease and did not know if the damage


                                            21
  5066870-2
Case 2:13-cv-00457-JMV-MF Document 269-1 Filed 07/15/19 Page 27 of 30 PageID: 5422




  occurred prior to the commencement of the Lease. (See Ex. R to Corriston Cert., at

  T. 56:25-58:14)

              3.    Large Garage Bay Area

              Parisi reports observing excess moisture on the interior concrete masonry

  unit walls which he opines was caused by the gutter failure and roof leaks. (See

  Ex. Q to Corriston Cert., at p. 3) As previously stated, Parisi admitted that he did

  not know whether the gutter failure and roof leaks occurred during the term of the

  9440 Lease or prior thereto.

              Parisi also observed that Pier C1 was damaged. He further opined that the

  damage was caused by a vehicle impact and that AMA advised him that it occurred

  during the 9440 Lease. Parisi concluded that the entire pier needs to be removed

  and replaced. (Id., at p. 3-4)

              During his deposition, Parisi acknowledged that the mere presence of a

  crack in the pier does not mean the pier is not salvageable and that to determine

  whether it needed to be replaced, as opposed to repaired, he would have to perform

  additional testing. (See Ex. R to Corriston Cert., at T. 58:15-25-62:7 and 64:5-25)

              During his inspections, Parisi noted there was dampness in the interior of the

  building, that groundwater entered the building at specific locations, and that

  groundwater went under the site of the slab into the interior portions of the large

  bay area. However, Parisi also admitted that the significance of the moisture could


                                             22
  5066870-2
Case 2:13-cv-00457-JMV-MF Document 269-1 Filed 07/15/19 Page 28 of 30 PageID: 5423




  not be ascertained during his inspection and that though there is a possibility that

  the slab may have undergone some upheaval, it had not been verified and further

  examination would be necessary. (See Ex. Q to Corriston Cert., at p. 4) Since

  Parisi has not conducted further testing nor issued a further opinion on this issue,

  his observations are not admissible.

              4.   Exterior Building Elevation Inspection. In the Parisi Report, Parisi

  maintains that he noted damages to the building as a result of long-term neglect

  and lack of maintenance which caused substantial damages to the exterior.

  Critically, with respect to each of these conditions, Parisi cannot identify when the

  conditions first occurred and whether they pre or post-dated the Lease. More

  specifically, Parisi’s testimony as to the cited conditions was as follows:

              5.   Cracks in block walls. Parisi admitted he is unable to determine when

  the cracks in the block walls occurred, he had no information of whether the cracks

  existed as of the date of the commencement of the Lease, the cracking could have

  occurred over time as a result of the manner in which the building was constructed,

  and that sediment can also cause cracking. (See Ex. R to Corriston Cert., at T.

  77:7-78:17)

              6.   Sunken slab. Parisi maintains that the site flooding caused by the re-

  grading of the Property with the asphalt millings resulted in the sinking of one of

  the rear apron slabs on the north side of the building. (Ex. Q to Corriston Cert., at


                                           23
  5066870-2
Case 2:13-cv-00457-JMV-MF Document 269-1 Filed 07/15/19 Page 29 of 30 PageID: 5424




  p. 5) During his deposition, Parisi once again stated that his basis for opining that

  the slab sank, was a gap related to a construction joint which he observed.

  However, he admitted that he could not state whether the gap and purported

  sinking occurred before or after the commencement date of the Lease with 9440.

  (See Ex. R to Corriston Cert., at T. 71:8-73:17) Parisi further admitted that the

  sinking of the rear apron could have occurred because of poor installation. (Id. at

  T. 73:24-74:2)

              7.    Control Joints: Parisi cited that the control joints were not caulked.

  However, once again, he could not state when the condition first occurred. (Id. at

  T. 78:18-80:2)

              8.    Mortar joints:   Parisi maintained that he observed deterioration of

  mortar joints at various locations around the building and that the joints needed to

  be pointed with new mortar.              Critically, Parisi does not know when the

  deterioration of the mortar joints first occurred or whether the condition was

  existing at the time the parties entered into the Lease. (Id. at T. 80:3-8)

              Given the fact that Parisi was uniformly unable to state when the purported

  defective conditions occurred and whether they pre or post-dated the Lease,

  Parisi’s opinions are neither fit nor reliable, his testimony should be barred.

                        Parisi should be barred from issuing legal opinions and
  interpreting contractual documents.
              In the Parisi Report, Parisi provides an analysis of the Lease provisions and

                                            24
  5066870-2
Case 2:13-cv-00457-JMV-MF Document 269-1 Filed 07/15/19 Page 30 of 30 PageID: 5425




  concludes that 9440 breached the Lease by not maintaining the building, failure to

  report impact damages to the building, and importing fill to the AMA Property. As

  an engineer, Parisi is not qualified to interpret legal provisions or establish that a

  legal breach occurred. (See Berckeley Inv. Grp., Ltd. v. Colkitt, 455 F.3d 195, 217

  (3d. Cir. 2006) (citing United States v. Leo, 941 F.2d 181, 195-96 (3d Cir. 1991))

  (holding that under the Federal Rules of Evidence “an expert witness is prohibited

  from rendering a legal opinion”); First National State Bank v. Reliance Elec. Co.

  668 F.2d 725, 731 (3d Cir. 1981) (per curiam) (holding that FRE 702 supports

  excluding expert witnesses from explaining the law to the jury).

                                        CONCLUSION

              For all of the foregoing reasons, Defendants respectfully request that their

  motion to preclude the expert opinion testimony offered by John A. Larkins, Glenn

  Donohue and Thomas R. Parisi be granted.

  CONNELL FOLEY LLP                              KROVATIN KLINGEMAN LLC
  Attorneys for Defendant/                       Attorneys for Defendant,
  Counterclaimant/Third-Party Plaintiff, 9440    Joseph M. Sanzari, individually
  Fairview Avenue, LLC, and Defendants,
  Timothy Murray, individually, Joseph M.
  Sanzari Inc., and North Bergen Asphalt, LLC

  By:/s/ Timothy E. Corriston, Esq.              By:/s/ Henry E. Klingeman, Esq.
         Timothy E. Corriston, Esq.                     Henry E. Klingeman, Esq.
                                                        Helen A. Nau, Esq.
  Dated: July 15, 2019




                                            25
  5066870-2
